DETAILED ACTION
1. This action is in response to the amendments filed 11 January 2021.
Claims 1, 2, 4, 5, 8, 9, 10, 19 and 20 were amended, Claims 21 and 22 were added, and Claim 7 and 16 was cancelled. Claims 1-6, 8-15 and 17-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 January 2021 has been entered.

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
5. Applicant's arguments filed 11 January 2021 have been fully considered and they are considered persuasive.


35 U.S.C. 101
6. Applicant's arguments filed 11 January 2021 have been fully considered and they are not considered persuasive.
The applicant argues that the as-filed specification indicates that search engines, digital assistants, and other technologies can be improved by at least creating a log of "temporally related activities" and/or "provid[ing] suggestions for subsequent activities." Each of the claims reflect these improvements. For example, amended independent claims 1 and 10 recite "the ordering technique includes ordering the plurality of actions within the cluster based on a time that the plurality of actions were executed by the user..." which reflects the "temporally related activities" improvement and amended independent claim 19 recites "...based at least in part on the prediction and the ordering technique, execute the subsequent activity for the user at a predetermined time" which reflects the "provide suggestions for subsequent activities" improvement. Therefore, the claims are directed to an improvement to computer technology, such as search engines and personal digital assistants.
The examiner respectfully disagrees. The description of order techniques within a temporal period of time executed by a user for prediction and ordering represents the work done by an analyst analyzing information and developing a predictive model. Therefore, this does not improve the technology. The overall process of utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity encompasses activity done by an analyst for analysis of information utilizing various algorithms and calculations in order to organize information and predict results. Therefore, this judicial exception is not integrated into a practical application and an 

The applicant further argues that the Office Action never made analysis to consider whether an additional element or combination of elements "simply appends well-understood, routine, conventional activities previously known to the industry." and just stated that this is "a mere allegation of eligibility" and "there is no mention of the invention being classified [by the examiner] as being routine and conventional" (pg. 2 and pg. 3). 
Applicant respectfully disagrees that this analysis was not done. There was analysis done to determine that the elements stated are "simply appends well-understood, routine, conventional activities previously known to the industry."  The steps and additional elements amounts to ordering techniques within a temporal period of time executed by a user for prediction and ordering represents the work done by an analyst analyzing information and developing a predictive model described in the specification which do not describe allowable subject matter as described in the October 2019 PEG. Therefore, they are no more than mere instructions to apply the exception using a generic computer components since the additional elements listed such as computer-readable storage media devices and processor are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components and are therefore well-understood, routine and conventional activities understood within industry. Therefore, the steps 

The applicant argues that the Office Action is devoid of any discussion whatsoever regarding well- understood, routine, or conventional activity in the relevant industry. Moreover, the 2019 guidance makes it clear that even if an Examiner "had previously concluded under revised step 2A," that the claims do not meet step 2A, "they should reevaluate that conclusion in step 2B."4 Here, however, as stated above, the Office merely repeats the arguments used for step 2A prong 2 for step 2B, which indicates that the Office failed to "reevaluate" its conclusion. Therefore, Applicant requests that the Office withdraw this rejection or perform these necessary steps.
The examiner respectfully disagrees. Just like the 2019 guidance suggested, further analysis was done for step 2B with a separate argument even after showing that step 2A was met.  The steps including those for transmitting and receiving data if it was to be considered an additional element, has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. This is because utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity encompasses activity done by an analyst for analysis of information utilizing various algorithms and calculations in order to organize information and predict results which is commonly done. There are no additional details provided that include any indication that the additional elements, such as the computing device identifying attributes, nor the steps including the receipt or transmission steps as above stated, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

The applicant argues applicant submits that even if the claims fall under one of the enumerated categories (which Applicant submits that they do not), the claims are integrated into a practical application. Applicant notes that one of the tests, according to the 2019 guidance, is whether the additional element and claim as a whole: applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. All of these elements "in combination" ensure that there is a "limit" on the judicial exception and does not "monopolize" the judicial exception. For the same or similar reasons, the other independent claims place a limit on and do not monopolize the judicial exception.
The examiner respectfully disagrees. This judicial exception is not integrated into a practical application. The claims do not describe any subject matter analogous to those described as demonstrating practical application in the 2019 guidance. Instead, these claim limitations recite limitations for organizing and tracking information, a “Method of Organizing Human Activity” as well as a “Mathematical Relationship/Concept”. Furthermore, the claim recites no additional elements other than those such as computer-readable storage media devices and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components as opposed to practical application. Furthermore, the steps for transmitting and receiving data about various users for verification is insignificant extra-solution activity as this is receiving/transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Instead they describe the groupings of abstract ideas described above and generic functions that do not demonstrate practical application.

35 U.S.C. 103
7. Applicant's arguments filed 11 January 2021 have been fully considered and they are not considered persuasive.
	The applicant argues that it would not have been obvious to combine and apply the art to White, Rapaport, and Capper since as a whole, White describes grouping user actions together to predict which users are using a shared device so that personalized advertisements are not so noisy, Rapaport describes that the "invention relates generally to real time social networks and to production of on- topic search results including that of automatically producing matches between currently online people for instant engagement in real time with one another in forums such as chat rooms.",  and Capper describes a "computer network search engine is disclosed in which search results are analyzed to identify one or more themes, and individual results are clustered according to one or more themes." Therefore, as a whole these three references cannot be combined. 
	The examiner respectfully disagrees. White does not just describes grouping user actions together to predict which users are using a shared device so that personalized advertisements are not so noisy. Instead, White focuses on a training a classifier to distinguish between machines which includes clustering based on the number of users estimated and assigning new activity to one of the users based on the clustering, and the similarity function. Capper describes the clustering or results and the application of graphical representation to the clustering results which is a similar information analysis method described by White. Furthermore, Rapaport does not just teach real time social networks for search results including that match between currently online people for instant engagement in real time with one another in forums such as chat rooms. Instead, Rapaport teaches the application of information analysis and communications to multiple users in real time. The information analysis of multiple users is also described in White and Capper. Therefore, it also would have been obvious to, as a whole, combine Capper and White with Rapaport since they all describe information analysis and management.  

	The applicant argues that for claims 1/10, that the references, alone or in combination, fail to teach or suggest, inter alia, "generate an activity cluster based on the activ plurality of activities, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information, the ordering technique including ordering each action of the first plurality of actions withirein the ordering indicates basedaction of the first plurality of actions was executed by the user...". 
	The examiner respectfully disagrees. The combination of White and Capper is sufficient to cover these claims. White describes the 0027 performance of clustering activities for 0017 performance of activities and generation of multiple potentially ranked and ordered activities in what can be interpreted as numeric rankings and 0034 modeling a clustering on machines such as a computer. When combined with Capper which describes 0058 includes the ordering of the results within a particular time for a user, 0038 with specific ranking of the ordering information, the limitations described above are covered by these references. 

	The applicant argues that the references don’t teach "generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information, the ordering technique including ordering the activity information, the ordering indicates basedific future time period based on the final score”, and “ based at least in part on the prediction and the ordering technique, execute the subsequent activity for the user at a predetermined time." 
	The examiner respectfully disagrees. The combination of White and Rapaport is sufficient to cover the claims. White describes the 0027 performance of clustering activities for 0017 performance of activities and generation of multiple potentially ranked and ordered activities in what can be interpreted 

	The applicant argues that the references do not cover "predicting that the user will engage in the plurality of activities; and predicting a particular time that the plurality of activities should be executed by the user based on the ordering technique, wherein the rendering of the plurality of activities that are clustered and ordered is further based on the prediction of the user engagement in the plurality of activities and the prediction of the particular time." for claims 21 and 22.
	The examiner respectfully disagrees. White describes 0025 the application of predicting for the activities of the user where 0017 performance of activities and generation of multiple potentially ranked and ordered activities in what can be interpreted as numeric rankings. When combined with Rapaport which describes the 0062 the ordering of the items with consideration to parameters such as time which 0078 can include a later or future time, these claims are covered by the references provided. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 the utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity.
The limitations and steps described in Claim 19 are generally directed to the limitations for executing tasks comprising a plurality of instructions that, in response to execution: detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user (Transmitting and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); identify activity information from the plurality of user signals, the activity information comprising an action executed by the user (Analyzing and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information (Receiving and Analyzing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity), the ordering technique including ordering the activity information, the ordering indicates a time that the activity information is executed by the user (Receiving and Analyzing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); subsequent to the generating of the activity cluster, match an activity from a search query issued by the user to a task, the task comprising the activity cluster (Analyzing and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); Page 6 of 25 4853-2752-7886 viApplication No. 16/041,364Attorney Docket No. 404775-US-NP/28841.342501 Response Filed 01/07/2021 Reply to Office Action of: 10/07/2020 generate a final score indicating the activity is related to the task, the final score comprising a combination of a static score, a dynamic score, and a time difference score (Analyzing and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (a generated score)); predict that a subsequent activity will be executed by the user at a specific future time period based on the final score and the ordering technique, wherein the  (Analyzing and Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); and based at least in part on the prediction and the ordering technique, execute the subsequent activity for the user at a predetermined time (Analyzing and Transmitting Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing and Tracking Information and Organizing Human Activity but for the recitation of generic computer components. That is, other than computer-readable storage media devices and processor nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing and Tracking information and a Mathematical relationship/concept. For example, utilizing of signals and user activities with analysis such as clustering and scoring to determine subsequent user activity encompasses activity done by an analyst for analysis of information utilizing various algorithms and calculations in order to organize information and predict results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, these process recite limitations for organizing and tracking information, a “Method of Organizing Human Activity” as well as a “Mathematical Relationship/Concept”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computer-readable storage media devices and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0083] 	The various software components discussed herein may be stored on the tangible, computer-readable storage media 1200, as indicated in FIG. 12. For example, the tangible computer-readable storage media 1200 can include a task generation engine 1206 and task prediction engine 1208. In some embodiments, the task generation engine 1206 can detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user. The task generation engine 1206 can also identify activity information from the plurality of user signals, the activity information comprising an activity executed by the user. The task generation engine 1206 can also generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and an ordering technique to the activity information. Furthermore, the task generation engine 1206 can execute a search query for the user based on the activity cluster comprising a plurality of activities that are clustered and ordered.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving or transmission step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it 
Independent claims 1 and 10 also contain the identified abstract ideas above, with the additional elements of a “system” and a “computer”, which are highly generalized as per Applicant’s specification as considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 19 above.
Claims 2-9, 11-18, and 20 also contain the identified abstract ideas, further limiting them such as by describing what comprises the text data, which are all part of the abstract ideas presented, with elements such as “activity nodes”, to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 19 above.
9. Claims 19 and 20 are not in one of the four statutory categories of invention.  Claim 19 recites “computer-readable storage media” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a signal typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of “a signal”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification.   As a result, Claim 19 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57. The dependent Claim 20 is similarly rejected as it inherits the deficiencies of the rejected independent Claims. 



Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. Claims 1,10 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20050144158 to Capper (hereinafter referred to as “Capper”).

(A) As per claim 1/10, White teaches a system for executing tasks, comprising: a processor to execute code to: detect a plurality of user signals for a user, the plurality of user signals comprising a search history of the user; (White: [0005 having a system that uses a computer, 0018 with a processor to execute code of a program, 0019 with communication with signals for use by a user described, 0086 and search activity of the user])
identify, a first the activity information comprising a plurality of actions executed by the user the first plurality of actions are indicative of first computer input by the user; (White: [0017 performance of activities and generation of multiple potentially ranked and ordered activities 0033 with activities of 
generate an activity cluster based on, the first plurality of actions, wherein generating the activity cluster comprises applying a clustering technique (White: [0058 having the utilization of clustering based on 0032 the clustering being applied to the specific action of 0031 multiple potentially ranked actions 0034 and modeling with clustering techniques,])
and, for the user a second  plurality of that are clustered wherein the second plurality of activities comprising second computer input associated with the user. (White: [0027 performance of clustering activities for 0017 performance of activities and generation of multiple potentially ranked and ordered activities  0034 reciting modeling a clustering on machines such as a computer])
Although White teaches clustering activity information as taught above, it does not explicitly teach ordering and order based clustering and queries. 
Capper teaches:
The application of ordering techniques to the various actions where the ordering considers the time of each action (Capper: [0058 This includes the ordering of the results within a particular time for a user, 0038 with specific ranking of the ordering information])
The application of ordering to the clustering process (Capper: [0069 reciting This describes the ordering of clusters])
The executing of the search queries (Capper: [0059 has the application of search queries])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine clustering activity information of White with ordering and order based clustering and queries of Gauger as they are analogous art along with the current invention which solve problems .


12. Claims 2-4, 6, 8, 11-13, 15, 17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20140236953 to Rapaport (hereinafter referred to as “Rapaport”) 

(A) As per claim 2/11, White teaches the system, wherein the processor is to: match an action, of the second plurality of actions from the search query to a task, the task comprising the activity cluster; (White: Abstract; [0017 reciting “performed in a certain order”, 0018 reciting “A component may be a process running on a processor, an object, an executable, a program”, 0032 reciting “task is performed in two steps: (1) perform clustering”, 0058 reciting “capable of performing these tasks”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history”])
generate a final score indicating the action is related to the task, the final score comprising a combination of a static score, a dynamic score, and a time difference score; (White: Abstract; [0032 reciting “task is performed in two steps: (1) perform clustering”, 0083 reciting “clustering is used with predicted k as the number of clusters and the computed similarity scores are applied”, 0121 reciting “according to various permutations and combinations”])
and predict a subsequent action to be executed based on the final score. (White: Abstract; [0081 reciting “predict a real valued number then used as the similarity score between two sessions”])
White does not teach the following features which are taught by Rapaport:
 the final score comprising a combination of a static score, a dynamic score, and a time difference score; (Rapaport: Abstract; [0018 reciting “grow and evolve dynamically”, 0113 reciting “for final scoring and sorting”, 0139 reciting “between the two different kinds of time stamps”, 0219 reciting “static content”])
White teaches executing tasks and signals with clustering and scoring and Rapaport time differences, finality, static, and dynamic. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine executing tasks and signals with clustering and scoring of White with time differences, finality, static, and dynamic of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing executing tasks and signals with clustering and scoring.

 (B) As per claim 3/12, White teaches the system, wherein the processor is to calculate a weighted average of the static score, the dynamic score, and the time difference score to generate the final score. (White: Abstract; [0009 reciting “average search activity from multi-user machines across all measures studied”, 0018 reciting “A component may be a process running on a processor, an object, an executable, a program”, 0081 reciting “real valued number then used as the similarity score”])
White does not teach the following features which are taught by Rapaport:
… a weighted… the static… the dynamic… the time difference… the final… (Rapaport: Abstract; [0018 reciting “grow and evolve dynamically”, 0113 reciting “for final scoring and sorting”, 0139 reciting “between the two different kinds of time stamps”, 0198 reciting “weighted scoring factors”, 0219 reciting “static content”])
White teaches calculating scoring and Rapaport time differences, finality, static, weighing, and dynamic. It would have been obvious for one having ordinary skill in the art before the effective filing 

(C) As per claim 4/13, White teaches the system, wherein the static score indicates a likelihood that the task is related to the action, the dynamic score indicates a number of ancestors of the activity cluster traversed by the user, and the time difference score indicates a time gap between activity nodes of the activity cluster. (White: Abstract; [0032 reciting “task is performed in two steps: (1) perform clustering”, 0039 reciting “the time between the first and last observed query on each machine”, 0081 reciting “real valued number then used as the similarity score”])
White does not teach the following features which are taught by Rapaport:
…the static…a likelihood that…the dynamic…of ancestors of the…the time difference… (Rapaport: Abstract; [0018 reciting “grow and evolve dynamically”, 0073 reciting “pairs with earlier content”, 0132 reciting “topic likelihood”, 0139 reciting “between the two different kinds of time stamps”, 0219 reciting “static content”])
White teaches scoring and activity clusters and Rapaport time differences, static, earlier content, likelihood, and dynamic. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine scoring and activity clusters of White with time differences, static, earlier content, likelihood, and dynamic of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing scoring and activity clusters.

the system, wherein the plurality of user signals further comprise a browsing history of the user, a conversation history of the user, a digital assistant history of the user, and an email history of the user. (White: Abstract; [0019 reciting “communication media such as transmission media for wireless signals”, 0033 reciting “Accurate assignment creates a cleaner behavioral signal”, 0078 reciting “searcher from historic logs”])
White does not teach the following features which are taught by Rapaport:
…a conversation history of the user, a digital assistant history of the user, and an email history of the user. (Rapaport: Abstract; [0075 reciting “personal digital assistant”, 0154 reciting “an email is sent to”, 0157 reciting “a transcript of the latest conversations”])
White teaches using signals for browsing history and Rapaport a conversation, digital assistant, and an email. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine using signals for browsing history of White with a conversation, digital assistant, and an email of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing using signals for browsing history.

(E) As per claim 8/17, White teaches the system, wherein the activity comprises a subintent, the action, and an entity, and wherein the processor identifies the subintent, the action, and the entity from a constituency tree generated from the search query. (White: Abstract; [0018 reciting “a component may be a process running on a processor, an object, an executable, a program”, 0049 reciting “into categories and subcategories”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history”])
White does not teach the following features which are taught by Rapaport:
…tree generated from… (Rapaport: Abstract; [0018 reciting “tree thus comes alive to grow and evolve dynamically in response to the dynamic”])
White teaches using a subcategorization in relation to a search and Rapaport a tree. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine using a subcategorization in relation to a search of White with a tree of Rapaport since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing using a subcategorization in relation to a search.

(F) As per claim 21, White teaches the system, wherein the second computer input is indicative of predicted activities that the user is likely to execute. (White: As in claim 1, 0025 includes the application of predicting for the activities of the user]) 
Although White teaches predictive activity information as taught above, it does not explicitly teach ordering and use of a future time. 
Rapaport teaches:
The utilization of a future time based on the ordering technique (Rapaport: [0062 the ordering of the items with consideration to parameters such as time which 0078 can include a later or future time])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine predicting information of White with ordering and order time based ordering of Gauger as they are analogous art along with the current invention which solve problems related optimizing clustering activity information, and the combination would lead to a system which would order analyzed information in a manner as taught in 0139 of Rapaport.


and predicting, wherein the rendering of the plurality of activities that are clustered further based on the prediction of the user engagement in the plurality of activities and the prediction. (White: As in claim 1, 0100 utilizes the application of prediction to user activities])
Although White teaches predictive activity information with clustering as taught above, it does not explicitly teach ordering based on particular times. 
Rapaport teaches:
The ordering of activities based on particular times (Rapaport: [0015 the ordering of the items with consideration to chronology and time])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine predicting information and clustering of White with ordering and order time based ordering of Gauger as they are analogous art along with the current invention which solve problems related optimizing clustering activity information, and the combination would lead to a system which would order analyzed information in a manner as taught in 0139 of Rapaport.

13. Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20140236953 to Rapaport (hereinafter referred to as “Rapaport”) in further view of US patent number 20050144158 to Capper (hereinafter referred to as “Capper”). 

 (A) As per claim 19, White teaches one or more computer-readable storage media for executing tasks comprising a plurality of instructions that, in response to execution by a processor, cause the 
identify activity information from the plurality of user signals, the activity information comprising an action executed by the user; (White: Abstract; [0019 reciting describing communication with signals, 0032 reciting actions and activities, 0033 reciting assigning signals for behaviors])
generate an activity cluster based on the activity information, wherein generating the activity cluster comprises applying a clustering technique and to the activity information; (White: [0034 reciting modeling a clustering for behaviors, 0058 reciting utilization of clustering]) 
subsequent to the generating of the activity cluster, match an activity from a search query issued by the user to a task, the task comprising the activity cluster; (White: [0032 reciting actions and activities, 0058 reciting utilization of clustering, 0086 reciting describing search activity matching of the user])
generate score indicating the activity is related to the task, score comprising a combination of score; (White: Abstract; [0032 reciting actions and activities, 0083 reciting clustering and scoring, 0121 reciting various combinations being utilized])
predict that a subsequent activity to will be executed by the user based score, wherein the subsequent activity is identified from the activity cluster; (White: Abstract; [0034 reciting modeling a clustering for behaviors, 0064 reciting utilizing information from searches, 0081 reciting predicting values])
 execute the subsequent activity for the user (White: Abstract; [0034 reciting modeling a clustering for behaviors, 0064 reciting utilizing information from searches, 0081 reciting predicting values])
Although White teaches utilizing and processing signals taught above, it does not explicitly teach ordering, time differences, predetermined time, finality, static, and dynamics. 
Rapaport teaches:
…an ordering technique… (Rapaport: [0062 reciting this describes an ordering of a list])
… the final, a static, a dynamic, a time difference… (Rapaport: [0018 recites being dynamic, 0113 reciting final scoring, 0139 reciting differences between times, 0219 reciting being static])
…at a predetermined time. (Rapaport: Abstract; [0028 reciting predetermined times])
the ordering technique including ordering the activity information the ordering indicates a time that the activity information is executed by the user and the ordering technique (Rapaport: [0028 reciting predetermined times, 0062 reciting this describes an ordering of a list])
at a specific future time period (Rapaport: Abstract; [0028 reciting predetermined times which can be interpreted as a future time])
White teaches executing tasks and signals with clustering and Rapaport ordering, time differences, predetermined time, finality, static, and dynamics. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine executing tasks and signals with clustering of White with ordering, time differences, predetermined time, finality, static, and dynamics of Rapaport as they are analogous art along with the current invention which, solve problems with processing data associated with the user, as substitution of data is old and well-known in the art (processing information with ordering and algorithms like clustering), a system which would order analyzed information in a manner as taught in 0110 of White.

s 5, 9, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20150262077 to White (hereinafter referred to as “White”) in view of US patent number 20140236953 to Rapaport (hereinafter referred to as “Rapaport”) in further view of US patent number 20150154718 to Fuse (hereinafter referred to as “Fuse”).

(A) As per claim 5/14, White teaches the system, wherein the processor is to calculate a Jaccard coefficient to match the activity from the search query to the task. (White: Abstract; [0018 reciting “a component may be a process running on a processor, an object, an executable, a program”, 0042 reciting “calculate the number of query terms”, 0032 reciting “task is performed in two steps: (1) perform clustering”, 0058 reciting “capable of performing these tasks”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history”])
White in view of Rapaport does not teach the following features which are taught by Fuse:
…a Jaccard coefficient to… (Fuse: Abstract; [0058 reciting “the Jaccard coefficient”])
White in view of Rapaport teaches calculating match of activity to search of the task and Fuse the Jaccard coefficient. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine calculating match of activity to search of the task of White in view of Rapaport with the Jaccard coefficient of Fuse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing calculating match of activity to search of the task.

(B) As per claim 9/18/20, White teaches the system, wherein the activity cluster is a time series based on user activities performed in a sequential order, and wherein the subsequent activity comprises providing a tip related to the search query, providing a reminder related to the search query, or returning a search query result related to a subsequent search query. (White: Abstract; [0064 reciting “aspects of the topicality were encoded of the queries issued and the results selected…searchers in sequence featurizing aspects of the topical focus”, 0086 reciting “Assignment of search activity is attributing newly-observed search activity to one of the searchers who contributed to the search history”])
White in view of Rapaport does not teach the following features which are taught by Fuse:
	…is a time series based on… (Fuse: Abstract; [0079 “content and contexts are arranged in time series”])
White in view of Rapaport teaches using clusters, sequences and reminders to look at search results and Fuse time series analysis. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify/combine using clusters, sequences and reminders to look at search results of White in view of Rapaport with time series analysis of Fuse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, with the predictable results of optimizing using clusters, sequences and reminders to look at search results.

Conclusion
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING
US 20070061245 A1
Ramer; Jorey et al.
LOCATION BASED PRESENTATION OF MOBILE CONTENT
US 20070100650 A1
Ramer; Jorey et al.
ACTION FUNCTIONALITY FOR MOBILE CONTENT SEARCH RESULTS
US 20080009268 A1
Ramer; Jorey et al.
AUTHORIZED MOBILE CONTENT SEARCH RESULTS

Ramer; Jorey et al.
METHODS AND SYSTEMS OF MOBILE QUERY CLASSIFICATION
US 20110320264 A1
Ramer; Jorey et al.
SYSTEM FOR TARGETING ADVERTISING CONTENT TO A PLURALITY OF MOBILE COMMUNICATION FACILITIES
US 20110258049 A1
Ramer; Jorey et al.
Integrated Advertising System
US 20110212717 A1
Rhoads; Geoffrey B. et al.
Methods and Systems for Content Processing
US 20140080428 A1
Rhoads; Geoffrey B. et al.
METHODS AND SYSTEMS FOR CONTENT PROCESSING
US 20140181100 A1
Ramer; Jorey et al.
Predictive Text Completion For A Mobile Communication Facility



16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        5/25/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683